Citation Nr: 1511743	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-09 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2010 for a 20 percent rating for service-connected degenerative arthritis of the lumbar spine with chronic strain (back disability).

2.  Entitlement to a rating in excess of 20 percent for a back disability.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a rating in excess of 10 percent for a duodenal ulcer.  

5.  Entitlement to a rating in excess of 20 percent for lower left extremity radiculopathy related to a service connected back disability.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011, January 2013, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2014.  A transcript of that proceeding is associated with the record.

The issues of entitlement to increased ratings for a back disability, PTSD, duodenal ulcer, lower left extremity radiculopathy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A December 2007 rating decision denied the Veteran's claim for a rating in excess of 10 percent for his back disability.  The Veteran did not appeal that rating decision nor was any new and material evidence submitted within the appeal period.

2.  The Veteran filed a claim for an increased rating for a back disability on August 31, 2010; there was no previous claim pending at that time.  

3.  For the one-year period prior to August 31, 2010, it is not factually ascertainable that the Veteran's back disability was manifested by favorable ankylosis of the entire thoracolumbar spine, compensable neurological abnormalities, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied the Veteran's claim for an increased rating for his back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The criteria for an effective date earlier than August 31, 2010, for the assignment of a 20 percent rating for a back disability, are not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.71a, Diagnostic Codes 5242, 5237, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

The Veteran was provided notice in connection with his increased rating claim in a September 2010 letter.  Specifically, the Veteran was notified of the information and evidence necessary to substantiate his claim; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA and private treatment records, Social Security Administration (SSA) records, and lay statements are of record.  The Board notes that it is remanding the Veteran's claim for entitlement to a rating in excess of 20 percent for a back disability to afford the Veteran a contemporaneous VA examination and to obtain updated treatment records, but finds that the additional development is not pertinent to the claim adjudicated herein.  Specifically, obtaining a contemporaneous examination and updated treatment records is not necessary in connection with the earlier effective date claim, because that evidence would be irrelevant to the historical severity of Veteran's service-connected back disability between August 31, 2009 and August 31, 2010.

Pursuant to 38 C.F.R. § 3.103(c)(2) (2014) a VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by his accredited agent.  The representative and the VLJ asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014) such that the Board may adjudicate the claim based on the current record..

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim de novo.  

Earlier Effective Date

The Veteran asserts that he is entitled to an effective date earlier than August 31, 2010, for the award of the 20 percent rating for his back disability. 

On August 31, 2010, the Veteran filed a claim for an increased rating for his back disability.  

Generally, the effective date for an award of benefits based upon an increased evaluation for a service-connected disability is the date on which a claim is received, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2014).  The effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2014).  

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Additionally, a report of examination or hospitalization will be accepted as an informal claim for increase if the report relates to a disability for which service connection has been established.  See 38 C.F.R. § 3.157(b) (2014).

By way of procedural history, an April 1972 rating decision granted service-connection for a back disability.  A December 2007 rating decision denied the Veteran's claim for a rating in excess of 10 percent for his back disability.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the December 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

The Board finds that prior to the August 31, 2010 claim, the evidence of record is absent for any previous pending formal or informal claim.  There was no VA examination or hospitalization report subsequent to the December 2007 rating decision, nor was there any communication that can be interpreted as a claim.  Accordingly, the Veteran's claim turns on whether there was a factually ascertainable increase in the Veteran's back disability within the year prior to his August 31, 2010 claim.  

The Veteran's back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  At the time he filed his increased rating claim, his back disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5242 and 5237, are both rated under the general rating formula for diseases and injuries of the spine found at 38 C.F.R. § 4.71a (2014).  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2014).

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2014).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014).  Under Note (1) of 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In consideration of the evidence of record, the Board finds that the Veteran is not entitled to an effective date earlier than August 31, 2010, for the assignment of a 20 percent rating.  In this respect, the Board finds that it is less likely as not that there was a factually ascertainable increase in the Veteran's back disability in the year prior to August 31, 2010.

The evidence dated within the one-year period prior to August 31, 2010 shows that the Veteran reported back pain, was assessed with a chronic back ache, and was prescribed Motrin 800.  Sensory examination revealed intact peripheral pulses and sensation in the Veteran's feet.  His condition was assessed as stable.  The evidence of record from August 31, 2009 to August 31, 2010 is silent for range of motion findings, evidence of medically prescribed bed rest, or neurological abnormalities attributable to the Veteran's back disability.  

In light of the above, the Board finds that the evidence is against finding a factually ascertainable increase in the Veteran's back disability in the year prior to the August 31, 2010 increased rating claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date prior to August 31, 2010, for the award of a 20 percent rating or a rating in excess thereof for a back disability, is denied.


REMAND

With regard to the Veteran's claims for increased ratings, VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing new medical examinations when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Board finds that the evidence of record suggests that the Veteran's service-connected back disability, PTSD, duodenal ulcer, and lower left extremity radiculopathy may have worsened since his last VA examinations.  The Veteran's most recent VA examinations for his back disability, PTSD, and duodenal ulcer were in 2012.  

The June 2012 PTSD examination report indicated that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that Veteran had a positive relationship with his family, attended American Legion meetings, and visited with family and friends.  The Veteran's GAF score in last year was noted to range between 55 and 60.  At his April 2014 hearing, the Veteran testified that he just wanted to be left alone and that when he was around people he was angry, irritable, and got into verbal altercations.  In an April 2014 psychiatric assessment, Dr. Finder stated that the Veteran had a poor prognosis, assigned a GAF score of 40, and noted the Veteran's symptoms included unprovoked hostility, gross impairment in thought process or communication, and depression affecting the ability to function independently, appropriately, and effectively.  

The July 2012 VA spine examination report noted that the Veteran had functional impairment in the form of pain on movement and reduced range of motion.  The examination report was silent for any indication that the Veteran's back disability interfered with locomotion, sitting, standing, and / or weight bearing.  The report was also silent for any neurological abnormalities.  A June 2013 VA treatment record noted that the Veteran was assessed with low back pain with left lower extremity S1 radiculopathy.  The treatment record also noted that the Veteran had right lower extremity radiculopathy, but did not relate it to the Veteran's service-connected back disability.  At his April 2014 hearing, the Veteran testified that he could not even take his dog for walks because of his back and radiculopathy pain.  

An October 2012 medical opinion noted that the Veteran's duodenal ulcer was rarely symptomatic.  The examiner noted that a review of the Veteran's medical records showed that the Veteran denied symptoms such as heartburn, nausea, vomiting, abdominal pain, constipation, diarrhea, melena, and weight loss.  At his April 2014 hearing, the Veteran reported that he experienced severe heartburn, which he treated with Tums.  He also reported weight loss and periodic episodes of throwing up.  

As the Veteran's testimony and the medical evidence of record indicates that the Veteran's service-connected PTSD, back disability, left lower extremity radiculopathy, and duodenal ulcer may have has worsened, a remand for contemporaneous VA examinations to determine the current severity of the Veteran's service-connected disabilities is warranted.   

Additionally, the record suggests that there are outstanding VA and private treatment records.  VA treatment records note that between May 2011 and June 2011, the Veteran was provided eight sessions of fee basis osteopathic manipulation at the Prairie City Family Clinic for, inter alia, back pain.  While private treatment records from the Prairie City Family Clinic prior to 2011 are of record, treatment records for the Veteran's fee basis treatment have not been associated with the Veteran's claims file.  In addition, the Veteran testified that he planned to resume regular therapy for his PTSD at the VA.  Accordingly, on remand any outstanding private treatment records and any updated VA treatment records should be obtained.  

With regard to the Veteran's TDIU claim, the Board finds that it is inextricably intertwined with the remanded increased rating claims currently on appeal.  Therefore, the Board may not properly review the Veteran's TDIU until the AOJ develops and adjudicates the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records for the Veteran dated from October 2013 to present.

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any health treatment for any medical condition on appeal, to include the Prairie City Family Clinic.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If private medical records are identified but not obtained, the RO must inform the Veteran of (1) the nature of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the current record, and (4) that if the missing records are later obtained, the claim may be readjudicated.

3.  Provide the Veteran with appropriate VA examinations to determine the current nature and severity of his service-connected back disability and any associated neurological abnormalities, PTSD, duodenal ulcer, and left lower extremity radiculopathy.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

a.  In assessing the severity of the Veteran's PTSD, the examiner should include a Global Assessment of Functioning (GAF) score.

b.  In assessing the severity of the Veteran's radiculopathy, the examiner must specifically identify any nerve involved, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), etc.

For each affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

A complete rationale must be provided for any opinion offered.

4.  Thereafter, provide the Veteran a VA evaluation by a vocational specialist to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  A complete rationale for all opinions should be provided.

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including PTSD, degenerative arthritis of the lumbar spine with chronic strain, left lower extremity radiculopathy, and duodenal ulcer) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

5.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2014) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

6.  Finally, after conducting any other development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


